ORDER

PER CURIAM.
C.H. (“Mother”) appeals the judgment of the trial court terminating her parental rights. Mother argues the trial court erred in terminating her rights as there was insufficient evidence to support the findings and further it was not in the best interest of the children. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).